 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDM. W. Kellogg Constructors, Inc. and Gilbert P.SmithUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada Local 250, AFL-CIO and Gilbert L. Smith. Cases 21-CA-21330and 21-CB-811726 June 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 14 December 1984 the National Labor Rela-tions Board issued a Decision and Order in thisproceeding 1 in which it found that the RespondentEmployer violated Section 8(a)(3) and (1) of theAct by refusing to assign unscheduled overtimework to nonmembers of the Respondent Union(travelers) employed on the Shell Oil Project inCarson, California, from 1 March through 31 May1982, and by laying off 129 travelers because theywere not members of the Respondent Union. TheBoard also found that the Respondent Employerviolated Section 8(a)(1) of the Act by informingemployees on the Shell Oil Project that travelerscould not be assigned overtime work and would belaid off from work prior to the shutdown phase ofthe project because they were travelers and notmembers of the Respondent Union; by informing atraveler that if he transferred his membership intothe Respondent Union he would be eligible towork the shutdown phase of the project; by tellinga traveler that the reason for his layoff was that theRespondent Union had given instructions that allthe travelers were to be laid off; by telling a travel-er that the reason the traveler and other travelerscould not work overtime was due to instructionsfrom the Respondent Union; and by telling travel-ers that it was the policy of the Respondent Unionthat the Respondent Employer could not assign thetravelers any overtime work.The Board further found that the RespondentUnion violated Section 8(b)(2) and (1)(A) of theAct by causing or attempting to cause the Re-spondent Employer to violate Section 8(a)(3) and(1) of the Act by refusing to assign unscheduledovertime work to travelers, and by laying off trav-elers because they were not members of the Re-spondent Union. The Board also found that the Re-spondent Union violated Section 8(b)(1)(A) of theAct by threatening an employee with loss of em-ployment if he contested the Respondent Employ-273 NLRB 1049 (1984).er's unlawful policy of laying off travelers becauseof their nonmembership in the Respondent Union;by telling employees checking in at the jobsite thatthey would not be assigned unscheduled overtimebecause the Respondent Union's members woulddo such work; by telling an employee that he hadbeen assigned overtime because the foreman mis-takenly thought he was a member of the Respond-ent Union; and by refusing to permit applicants foremployment who were registered for work at itsexclusive hiring hall to examine its dispatch books.On a petition for review and a cross-applicationfor enforcement of the Board's Order against theRespondent Employer, and a Board application forenforcement of the Board's Order against the Re-spondent Union, the United States Court of Ap-peals for the Ninth Circuit granted the petition forreview, denied enforcement, and remanded thecase to the Board. The court remanded the case toafford the Board the opportunity to make appropri-ate fmdings whether the General Counsel satisfiedthe burden of demonstrating that the statementsrelied on by the Board in finding 8(a)(3) and (1)and 8(b)(2) and (1)(A) violations signified prohibit-ed discrimination rather than innocent employmentdecisions.2 The court noted that neither the Boardnor the judge made any explicit finding about theeffect of the work force composition on the mean-ing of the words "traveler," "local hand," or"Local 250 member" on this particular job. Thecourt stated that if the terms "local hand" and"Local 250 member" were synonomous with bookI status, "the situationally ambiguous statementsrelied upon by the AUJ and Board might be insuf-ficient to demonstrate discrimination on account oflocal union membership." 806 F.2d 1435, 1442 (9thCit. 1986).The Board thereafter accepted the court'sremand and invited the parties to submit statementsof position. The General Counsel and the Respond-ents have filed statements of position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.2 The statements made by Kellogg foremen and umon stewards totravelers indicated that local hands or Local 250 members would receiveunscheduled overtime but travelers would not, and that travelers wouldbe laid off before local hands The Respondents contend, however, thatthese statements were merely a shorthand form of expression describingthe practical effect of employment decisions conforming to a valid four.book dispatch system. The book system granted priority in dispatch inthe following order. (I) journeyman pipefitters with 3000 hours of em-ployment in Local 250's area (II) journeyman pipefitters with 3000 hoursin the area covered by the local agreement, (III) journeyman pipefitterswith 3000 hours in California, and (IV) journeyman pipefitters with lessthan 3000 hours regardless of the place of employment. The court foundthat the General Counsel had the burden of disproving that the Respond-ent Employer relied on the four-book system m making layoff and over-time decisions.284 NLRB No. 61 M. W. KELLOGG CONSTRUCTORS507Upon reconsideration of the record as a whole,including the court's decision, which the Board ac-cepts as the law of the case, the Board has decidedto reaffirm its previous Order for the followingreasons.In its previous decision the Board specifically re-jected the Respondent's 8(f)(4) defense. Supra 273NLRB at 1050 fn. 8. The Respondents contendedthat the layoff and overtime policies giving prefer-ence to local members over travelers were a per-missible application of the four-book system andthat the local members were lawfully favoredbased on the permissible criteria of length of serv-ice with the company, in the industry, or in theparticular geographical area. The Respondentsargued that when the Respondents' officials statedthat local members would be favored over travel-ers, they were using those terms as shorthand forbook I and books II-IV, respectively, and weremerely indicating the fact that book I registrantswere being favored for overtime and layoff pur-poses. The Board concluded, however, that ingranting preference to local members over travel-ers, the parties did not, in fact, rely on the employ-ees' book dispatch priority, but instead relied onlyon the employees' union membership status. TheBoard found that the fact that book I consistedmostly of locals and books II-IV consisted of trav-elers does not make the Respondents' decision-making on the basis of union membership lawful.Upon reconsideration, we again reject the Re-spondents' 8(f)(4) defense and reaffirm our previousfinding that the Respondent Employer's layoff andovertime decisions were, in fact, based on imper-missible union membership considerations ratherthan book dispatch priority. Although the recordindicates that book I was composed almost entirelyof Local 250 members and books II, III, and IVwere composed entirely of travelers,3 we cannotfind that under the circumstances of this case theterms "local hand," "Local 250 member," and"traveler" were merely shorthand modes of expres-sion evidencing no intent to discriminate on thebasis of local union membership as such. Despitethe composition of the work force, it is clear fromthe record as a whole that the term "traveler"means a nonmember of the Respondent Union andthat the term was used by the foremen in thatsense. The Respondent Employer's construction su-perintendent Bertrand defmed traveler as a"Wourneyman that's brought in on a job that doesnot belong to the. . . Local that we are hiring outof" and foreman Barnes defined traveler asa The list of those employees laid off in April and May 1982 due toreductions in force indicates that book I was composed of all locals plusone traveler. Books II-IV consisted of travelers."[s]omebody that belongs to a local other thanLocal 250." When the foremen selected employeesfor layoff or overtime, the foremen looked only atthe employees' union .membership status. Therewas no evidence that a foreman ever asked an em-ployee before layoff which book he was in orchecked with the hiring hall to ascertain the em-ployee's book status. Nor did the foremen everconsider the hours an employee worked on theKellogg job itself to determine if the employee'sbook may have changed since dispatch and wheth-er he would be eligible for book I. For example,even though traveler Fernando Moore would havequalified for book I at the time of his layoff be-cause of his hours on the Kellogg job, he was, nev-ertheless, laid off with the other travelers. This isan indication that length of service was not theactual criterion being used for layoff selection.4There are other indications that the terms "trav-eler" and "local" were not used as innocent short-hand for book dispatch priority but indicated dis-crimination on the basis of union membership.Foreman Stuart told traveler Cangi that he wouldreceive overtime if he transferred into Local 250.Such a statement clearly indicates that union mem-bership rather than book dispatch priority was thecritical factor which concerned the foreman.Furthermore, the judge found that Paul Foster, abook II traveler, was not laid off with the othertravelers prior to the shutdown phase of theproject because the foremen mistakenly thought hewas a local.5 The evidence supports this finding. Inaddition, the Respondent Union's steward, RichardWareham, told a book II traveler, Michael Cangi,that the reason he had been assigned overtime wasthat the foreman mistakenly thought Cangi was amember of the Respondent Union. If the foremenhad based their decisions on book priority, theywould have ascertained that Foster was on book IIand would have laid him off, and Cangi would nothave received overtime.We find from the overall context and the recordas a whole that, despite the work force composi-tion which shows a close but not complete identitybetween book I and membership in the RespondentUnion, the statements by foremen and union offi-cials using the terms "traveler," "local hand," and"Local 250 member" refer to union membershipstatus and not book dispatch priority, and that ev-eryone on the job understood them as such. We be-lieve that the statements indicating preference for4 After his layoff Moore was placed on book I after verifying hishours.5 The judge discredited General Foreman Cratsenburg's testimony thatFoster was not laid off because the foremen mistakenly believed he wason book I. 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlocals over travelers clearly demonstrate discrimi-nation on the basis of local union membershipstatus and are not innocently descriptive words de-monstrative of no intent to discriminate with re-spect to local union membership.The court stated that the "fact that Kelloggcould have made substantially the same overtimeand layoff decisions pursuant to the four-booksystem is irrelevant if in fact the decisions weremade on the basis of other, prohibited consider-ations such as union membership." 806 F.2d at1440. The relevant question, according to thecourt, is not whether the Respondents could haveapplied the four-book system to layoffs and over-time, but whether they actually did. If the Re-spondents actually did discriminate on the basis ofunion membership, the court stated that "theycannot immunize their conduct by citing section8(f)(4) and the four-book system of hiring prefer-ence as a post hoc rationalization for prohibitedconduct." 806 F.2d at 1440.We find that the General Counsel met theburden of disproving reliance on the four-booksystem. We find that the Respondents did, in fact,rely solely on union membership status for thelayoff and overtime decisions. Accordingly, we re-affirm our previous Decision and Order- in its en-tirety.ORDERThe National Labor Relations Board reaffirms itsOrder previously issued on 14 December 1986 andorders that Respondent M. W. Kellogg Construc-tors, Inc., Houston, Texas, its officers, agents, suc-cessors, and assigns, and Respondent United Asso-ciation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada, Local 250, AFL-CIO, Garde-na, California, its officers, agents, and representa-tives, shall take the action set forth in the Order(273 NLRB 1049 (1984)).